United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                         REVISED APRIL 5, 2004
                    UNITED STATES COURT OF APPEALS           March 25, 2004
                         For the Fifth Circuit
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-60815
                           Summary Calendar

               MARKETING SERVICES, INC., a Corporation,

                                              Plaintiff - Appellant,

                                VERSUS

                OCEANIC FATS & OIL(S) PTE LTD, ET AL,
                                               Defendant,

                    OCEANIC FATS & OIL(S) PTE LTD,

                                              Defendant - Appellee.



      Appeal from the United States District Court For the
      Northern District of Mississippi, Greenville Division
                           (4:01CV166-P-A)




Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      We AFFIRM for the reasons given by the district court.         See

5th Cir. Rule 47.6.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1